Opinion by
Tilson, J.
The record showed that certain of the items consist, of harvest hats similar in all material respects to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). Upon the established facts the harvest hats in question imported and withdrawn for consumption prior to the effective-date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at *22725 percent under paragraph 1504 (b) (5), and those imported or withdrawn for consumption subsequent to said date were held dutiable at 12% percent under paragraph 1504 (b) (5) and the said trade agreement.